Title: To James Madison from Caleb Strong, 1 March 1813 (Abstract)
From: Strong, Caleb
To: Madison, James


1 March 1813, Boston. Encloses “an extract from a Resolve of the General Court of this Commonwealth, passed on the 27th February last—and in compliance with the object of the Legislature expressed in the said Resolve, to request for the use of this State such supply of Muskets belonging to the United States, as may be conveniently furnished, and as may be considered the proportion to which this Commonwealth may be entitled.”
